Opinion issued July 15, 2004 











In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-04-00612-CV
____________

IN RE T.F.W. MANAGEMENT, INC., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relator has filed a petition for writ of mandamus complaining of Judge Robert
Hill Trapp’s


 December 17, 2002 order granting partial summary judgment in favor
of Westwood Shores Property Owners Association and declaring that the operating
agreement entered into by and between respondent and the Association was
terminable at will.
          We deny the petition for writ of mandamus.
 
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Higley.